DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been examined.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  In the fifth line of claim 1, “in a database” should presumably be “in the database”, referring back to “a database” in the fifth line.  This matters because “the database” also occurs in the thirteenth line, so if the databases of the fifth and tenth lines are not the same, an antecedent basis problem arises; “the database” is also used in some of the dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a computer configured to perform a set of operations, amounting to an abstract idea. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites an apparatus comprising a computer, and therefore fall within the statutory category of machine, as do its dependents (Mayo test, Step 1).  Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to a mental process under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a generic computer and database, wherein the computer is configured to perform operations.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception (such as storing, presenting, and receiving data) is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed set of operations which the computer is configured to perform is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as accepting a selling price, calculating a total lease price, storing the total lease price in association with product information, and presenting the product information and the total lease price, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a lease supporting apparatus that creates a lease plan for a lease before delivery of a product for which a sale contract is concluded, the apparatus comprising a computer and a database, wherein the computer is configured to perform operations.  Official notice is taken that computers and databases have long been well-understood, routine, and conventional.  The first operation of the computer is to accept a selling price for the product that a purchaser intends to purchase; this is not inherently technological, and could be performed by a human being hearing another human being speak.  The second operation is to calculate a total lease price using a difference between an acquisition price of the product and the selling price; this is not inherently technological, and could be performed mentally by a human being, or a well-understood, routine, and conventional computer could readily be programmed to do the calculation.  The third operation is to store, in [the] database, the total lease price in association with product information of the product.  The courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, storing the recited information in the database would require only well-understood, routine, and conventional functions and technology; this is also true of retrieving information from the database, which is implied by the fourth operation.
The fourth operation is to present, in response to a request from another computer, the product information and the total lease price stored in the database.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, receiving a request and presenting the product information and total lease price would require only well-understood, routine, and conventional functions and technology.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed apparatus to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the computer is configured to accept a delivery date for the product that the purchaser intends to purchase; and set a planned lease period to be shorter than a period from a present day to the delivery date.  The accepting is not inherently technological, and could be performed by a human being hearing another human being speak; the setting is a mental process which could readily be performed by a human being, and which a well-understood, routine, and conventional computer could be programmed to perform.  Claim 2 further recites that the computer is configured to store, in the database, the planned lease period in association with the product information; as set forth above with regard to the “store” operation of claim 1, this would require only well-understood, routine, and conventional functions and technology; this is also true of retrieving information from the database, which is implied by the fourth operation of claim 2, which is to present, in response to the request, the product information, the total lease price, and the planned lease period that are stored in the database.  As set forth above with regard to the “present” operation of claim 1, presenting would require only well-understood, routine, and conventional functions and technology.  Claim 3, which depends from claim 2, recites that the computer is configured to, first, calculate a lease fee for each unit period based on the total lease price and the planned lease period.  Such calculation is a mental process which a human being could readily perform, or which a well-understood, routine, and conventional computer could be programmed to perform.  Claim 3 further recites that the computer is configured to store, in the database, the lease fee in association with the product information; and present, in response to the request, the product information, the total lease price, the planned lease period, and the lease fee that are stored in the database.  As set forth above with regard to claim 1, the storing and presenting operations would require only well-understood, routine, and conventional functions and technology.  Claim 4, which depends from claim 3, recites that the computer is configured to set a plurality of planned lease periods, and calculate the lease fee for each of the planned lease periods.  Neither operation is inherently technological; both qualify as mental processes which a human being could readily perform, or which a well-understood, routine, and conventional computer could be programmed to carry out.  Claim 5, which depends from claim 3, recites that the computer is configured to calculate the lease fee by multiplying the total lease price by a value in which a predetermined profit margin is added to 1.0, and dividing the multiplied the total lease price by planned lease period.  This is not in itself technological; the calculation could be performed by a human being, or a well-understood, routine, and conventional computer could be programmed to carry it out.  The limitations of claims 2, 3, 4, and 5, whether considered separately or in combination with each other, and with the limitations of claim 1, do not raise the claimed apparatus to significantly more than an abstract idea. 
Claim 6, which depends from claim 1, recites that the computer is configured to calculate the total lease price by adding overhead expenses required for starting use of the product to the difference.  Performing addition need not be technological, and could be performed mentally by a human being, or a generic computer could readily be programmed to perform the addition.  The limitation of claim 6, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed apparatus to significantly more than an abstract idea.  
Claim 7, which depends from claim 1, recites, first, that the product is an electric vehicle having a motor used for traveling, and a battery that supplies power to the motor.  Having the product be an electric vehicle does not make the computer or its operations more than well-understood, routine, and conventional.  Claim 7 further recites that the computer is configured to, after the electric vehicle is delivered to a lessee, repeatedly receive traveling information of the electric vehicle from the electric vehicle, and store, in the database, the received traveling information in association with the product information.  As set forth above with respect to claim 1, the courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, and likewise with storing and retrieving information in memory.  Therefore, the operations of claim 7 would require only well-understood, routine, and conventional functions and technology.  The limitations of claim 7, whether considered separately or in combination with each other, and with the limitations of claim 1, do not raise the claimed apparatus to significantly more than an abstract idea.   
Claim 8, which depends from claim 1, recites, first, that the product is an electric vehicle having a motor used for traveling, and a battery that supplies power to the motor.  Having the product be an electric vehicle does not make the computer or its operations more than well-understood, routine, and conventional.  Claim 8 further recites that the computer is configured to, after the electric vehicle is delivered to a lessee, repeatedly receive usage information of the battery and store, in the database, the received usage information in association with the product information.  As set forth above with respect to claim 1, the courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, and likewise with storing and retrieving information in memory.  Therefore, the operations of claim 8 would require only well-understood, routine, and conventional functions and technology.  The limitations of claim 8, whether considered separately or in combination with each other, and with the limitations of claim 1, do not raise the claimed apparatus to significantly more than an abstract idea.  
Note: Claims 1-8 are rejected as drawn to a mental process, not to commercial interactions in the field of organizing human activity.  Although a sales contract is mentioned in the preamble of claim 1, and the information recited as being presented might be useful in performing commercial interactions, the claimed invention is not directed to commercial interactions as such.

Non-Obvious Subject Matter
Claims 1-8 are rejected under 35 U.S.C. 101, and objected to for an informality, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  First, based on both the language of claim 1 itself, and on the instant specification (e.g., paragraphs 4, 5, 6, and 34), the “selling price” is interpreted as an actual selling price in accordance with the sales contract recited in claim 1, not as an estimated selling price, or an average of selling prices.
The closest prior art of record, Murase et al. (U.S. Patent Application Publication 2003/0046199) discloses determining a lease payment plan for leasing property such as a motor vehicle (Abstract; Figures 2 and 4; paragraphs 4-7, 21-26 and 29-35).  In particular, Murase discloses in paragraph 29 that the cost to be recouped in a period is equal to the difference obtained by subtracting the residual value of a vehicle at the end of a shorter [lease] period from the sum of the initial vehicle’s price and miscellaneous expenses (paragraph 29).  Brewbaker et al. (U.S. Patent Application Publication 2019/0130480), discloses providing information on lease options or financing options based on the price of a product and the estimated residual value (paragraphs 16 and 20).  Johnson et al. (U.S. Patent Application Publication 2008/0052216), discloses a lease supporting apparatus including a computer and data storage (Abstract; Figure 1; paragraphs 18, 19, and 29; claim 12), wherein the computerized system generates a market settlement price for a class of vehicles (paragraphs 32, 34, and 36-39).  However, Murase and the other relevant references involve a residual value of a vehicle or product, not an actual selling price for the product that a purchaser intends to purchase (e.g., the selling price at which a vehicle will be sold according to a sales contract after the lease on the vehicle expires); therefore Murase and the other references do not disclose, teach, or reasonably suggest the operations of claim 1, in particular calculating a total lease price using a difference between an acquisition price of the product and the selling price.  Selling prices according to a contract are of course known, and Zhang (“Strategies sought to solve low NEV secondhand prices”) teaches selling prices of used vehicles (paragraph beginning “First-generation NEV car owners, and the two following paragraphs).  Busse et al. (“‘The Best Price You’ll Ever Get’: the 2005 Employee Discount Pricing Promotions in the U.S. Automobile Industry”) teaches that when a customer leases a car, he or she negotiates a purchase price with the dealer, and that the difference between the purchase price and the residual value of the car is the amount that the customer must finance over the lifetime of the lease (paragraph beginning “The third financial component we investigate” in Section 5.6.5), but does not teach that the residual value is a selling price.  Neither Busse nor any other prior art discloses, teaches, or reasonably suggests modifying Murase or other lease-related prior art references to arrive at the claimed invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deepak et al. (U.S. Patent 7,739,180) is the patent issued on the application previously published as Gulati et al. (U.S. Patent Application Publication 2004/0148240).
Gulati et al. (U.S. Patent Application Publication 2004/0148240) disclose a method of managing financial instruments, equipment lease derivatives, and other collateral instruments.  Nalawade (U.S. Patent Application Publication discloses a lifecycle profitability tool for leasable assets.  Sadeghi (U.S. Patent Application Publication 2007/0033076) discloses a vehicle value insurance system and method.  Johnson et al. (U.S. Patent Application Publication 2008/0052216) disclose a system and method for determining used vehicle market values for use in hedging risks associated with used vehicle future contracts.  Krishnamurthy et al. (U.S. Patent Application Publication 2015/0213420) disclose a method and device for determining vehicle condition based on operations factors.  Krishnamurthy et al. (U.S. Patent Application Publication 2015/0213518) disclose a method and device for determining periodic payment reduction based on extrapolated residual value.  Krishnamurthy et al. (U.S. Patent Application Publication 2015/0213519) disclose a method and device for determining vehicle condition based on non-operational factors.  Brewbaker et al. (U.S. Patent Application Publication 2019/0130480) disclose a method for improved product acquisition using dynamic residual values.
Iwata (JP 2003-223595) discloses a lease plan preparation method and device.  Ishii (JP 2019-091338) discloses a lease plan management device. 
Busse et al., “‘The Best Price You’ll Ever Get’: the 2005 Employee Discount Pricing Promotions in the U.S. Automobile Industry,” discloses the results of employee discount pricing promotions.  Zhang, “Strategies sought to solve low NEV secondhand prices,” teaches problems in the secondhand market for electric vehicles.  A machine translation of Iwata (JP 2003-223595), and a machine translation of Ishii (JP 2019-091338) are provided, both obtained from the Japanese Intellectual Property Office website.  The U.S. Patent Office does not guarantee the accuracy of the machine translations, nor their suitability for any particular purpose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 19, 2022